ON MOTION EOR REHEARING.
Cobb, P. I.
A rehearing is asked upon the ground that the court failed to pass upon a demurrer filed by the Savannah Bank and Trust Company. It is said, in the motion, that the Savannah Bank and Trust Company filed a demurrer in which it was set up' that that company, under its charter, had no authority to become, a stockholder in the Bank of Americus, and that it therefore should be stricken from the case as a defendant. Since the motion for a, rehearing was filed, we have searched the record from end to end more than once, and have been unable to find therein a demurrer of this company on this ground. The record discloses two demurrers filed by it, but in neither of them does any such ground appear. As the record was voluminous, and it is possible that the demurrer might have been overlooked even after careful examination, we have taken the precaution to cause the clerk of the superior court to certify to this court copies of all demurrers filed in his office by this defendant. Under this order the clerk has trans*732mitted simply a copy of the two demurrers above referred to. Of course we can not entertain this ground of the motion for a rehearing.
It is further asked in the motion that a rehearing be granted upon the proposition contained in the nineteenth headnote, which declares that the period of limitations applicable in the case was twenty years, the suit being under a statute, or act of incorporation. In Seaboard Air-Line Ry. v. Jones, 119 Ga. 907, (8), it was said, <eK rehearing will be granted on the motion of the losing party, only when it appears that the court has overlooked a material fact in the record, a statute, or a decision which is controlling as authority and which would require a different judgment from that rendered.” The application in the present case is merely one to be reheard on a question made in the record, and which was argued in the briefs filed by some of the counsel in the case. Counsel seeking a rehearing, however, call attention to the fact that in the briefs filed by them they stated that they did not consider the-question of the statute of limitations ripe for decision, but were prepared to present • arguments on the same whenever the petition was amended so' as to set out the various causes of action of the different creditors. It was also said, in the oral argument, that they were prepared at any time to make argument upon the question, but they did not consider this question then before the court. It is averred in the motion for a rehearing that when this statement was made by counsel the court was silent, and from this silence counsel presumed that the court acquiesced in the view then presented. The mere silence of the court could not be considered as an acquiescence in the statement of counsel. At that stage of the case counsel were better informed as to what was contained in the record, and what questions were in the record, than the court possibly could have been. Upon an examination of the record it was found that there were demurrers filed by different parties raising the question as to the statute of limitations, and these demurrers were insisted upon in briefs which were filed by some of the counsel. It was therefore the duty of the court to decide these questions. We can not grant a rehearing now upon the ground that counsel either failed to notice that these demurrers were filed by other counsel, or upon the ground that counsel were mistaken in the conclusion reached by them that the point was not ripe for decision. While, *733under tbe rule laid down in the above-cited case, we would not grant a motion for a rehearing upon the application of the losing party, still, as said in the first headnote in the same case, the court of its own motion, before the remittitur is transmitted to the court below, will always order a rehearing when it becomes dissatisfied with the ruling made. Counsel were permitted in the present case to file elaborate briefs on the questions involved in the motion for a rehearing. Nothing presented therein has brought about .any dissatisfaction in the minds of the court with the ruling as rendered. The motion for a rehearing will be denied.

All the Justices concur, except Lumpkin, J., disqualified, and. Fish, Q. J., absent.